DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on  03/10/2021.  As directed by the amendment claims 23-28 are canceled, claims 1 & 11 are amended, and claim-29 is newly added. Claims 1-22 and 29 are currently pending.
Response to Arguments
Applicant's arguments filed on 03/10/2021 with respect to 35 U.S.C. §103  rejection of claim(s) 1 and 12 have been fully considered, Applicant stated: “Robertson clearly does not disclose modulating two different properties of the same TCC carrier signal for generating a TCC beacon signal and a TCC data signal since Robertson's beacon is at one channel frequency and the message is at a different channel frequency” on (Pg-9)  of the Remarks. 
Examiner does not agree with that assertion, because Robertson teaches in (¶:[0036] beacons are typically signals sent either as part of a message or to augment a message signal), and the term ‘channel’ used in (¶:[0052]) is actually meant for two different frequencies used for beacon function and message or data function, and in (¶:[0055] with reference to Fig.7) recites, there is a well-defined mathematical relationship between the frequency of the beacon channel and the frequency of the message channel, and it is a simple matter to detect the carrier frequency of the beacon signal and the message signal. Also (¶:[0057] recites, having the beacon channel 
Applicant further argued by stating: “neither Carney nor Robertson disclose or contemplate generating a beacon signal by modulating a first property of the TCC carrier signal and generating a data signal by modulating a second property of the (same) TCC carrier signal different than the first property”, 
that argument is not persuasive either, because Robertson teaches beacon signal created by frequency shift keying type modulation (¶:[0058]), and message signal using phase shift keying of the transmission channel, as recited in (¶:[0073]).
Applicant’s arguments with respect to 35 U.S.C. §103 rejections of claims 3, 7, 8, 10, 11, 14, 18, 19, 21, 22 and 29 are fully considered and found persuasive, as such the rejections for those claims has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9, 12-13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2016/0213939 A1) by Carney et al. in view of the publication (US 2009/0135886 A1) by Robertson et al.
Regarding claims 1 and 12 Carney discloses a device comprising: a housing;
a tissue conduction communication (TCC) transmitter enclosed by the housing 
an implantable cardioverter defibrillator (ICD) configured to transmit a tissue conduction communication (TCC) signal, the ICD comprises a housing, and a signal generator within the housing (Abstract & ¶:[0010]), and  (¶:[0026]) recites (ICD-30) communicates with leadless pacemaker (LPD-16) using tissue conductance communication;
the device or method is configured to: generate a TCC carrier signal (¶:[0079] recites, the ICD-30 has a module-86 which is configured to generate carrier signal for telemetry); 
generate at least one TCC beacon signal, the term beacon signal is interpreted as a wakeup signal which is transmitted at the beginning of a transmission cycle, as recited in current specification in ¶:[0084]:
“circuitry configured to detect a wakeup beacon signal from a  transmitting device and detect and demodulate the modulated carrier signal”. 
Carney discloses modulation of TCC signal which includes a wake-up commend signal, as recited in (¶:[0072]).
Carney further discloses generate at least one TCC data signal subsequent to the at least one TCC beacon signal (¶:[0079] recites, the telemetry module is configured to modulate data on a carrier signal); 
transmitting the at least one TCC beacon signal  (¶:[0072] recites, LPD transmits  wake up commands, to deliver ATP) and at least one TCC data signal (¶:[0078] recites, the data signal is modulated on RF telemetry signals. 
at least one TCC beacon signal by modulating a first property of the TCC carrier signal according to a first type of modulation, and 
generate at least one TCC data signal by modulating a second property of the TCC carrier signal different than the first property according to a second type of modulation different than the first type of modulation.
However, Robertson discloses a transbody communication system, where transmission of a signal from an in vivo location to a receiver location e.g. a second in vivo location is performed (Robertson, ¶:[0002]), wherein he teaches transbody functionality includes beacon signal and message signal (¶:[0033]), and (¶:[0036] recites, beacons are typically signals sent either as part of a message or to augment a message signal). 
Robertson further teaches, different frequencies modulations are used for beacon function and message or data function (¶:[0052]), and (¶:[0055] with reference to Fig.7) recites, there is a well-defined mathematical relationship between the frequency of the beacon signal and the frequency of the message signal, and a carrier signal is used for transmitting beacon signal and the message signal.
Robertson also teaches beacon signal is created by frequency shift keying type modulation (¶:[0058]), and message signal using phase shift keying of the transmission channel (¶:[0073]).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission of wake up signal 
Regarding claims 2 and 13 Carney in view of Robertson discloses the limitations of claims 1 and 12 respectively, Robertson further discloses the TCC transmitter is configured to: modulate the first property of the TCC carrier signal by modulating a frequency of the TCC carrier signal according to a frequency shift keying (FSK) modulation (¶:[0058] beacon signal created by frequency shift keying type modulation), 
and modulate the second property of the TCC carrier signal by modulating a phase of the TCC carrier signal according to a phase shift keying (PSK) modulation (¶:[0073] recites, message signal is modulated using phase shift keying of the transmission channel).  
Regarding claims 4 and 15 Carney in view of Robertson discloses the limitations of claims 1 and 12 respectively,  Carney further discloses a sensing circuit configured to obtain a cardiac electrical signal obtained via a sensing electrode vector (¶:[0060] recites, the ICD has a sensing module include one or more detection channels, each of which may be coupled to a selected electrode configuration for detection of cardiac signals via that electrode); 
a control circuit coupled to sensing circuit and the TCC transmitter and configured to: detect a first cardiac event within the cardiac electrical signal (¶:[0060] recites, detection channel is configured to detect cardiac events, such as P- or R-waves, and provide indications of the occurrences of such events to a processor),
start an allowed transmission window in response to detecting the first cardiac event (¶:[0037]  upon detecting a tachyarrhythmia the ICD determine to deliver ; 
Robertson teaches control the TCC transmitter to generate the TCC beacon signal during the allowed transmission window (¶:[0042] beacon wakeup aspect is to provide a sniffing function in a continuous mode).
Regarding claims 5 and 16 Carney in view of Robertson discloses the limitations of claims 4 and 15 respectively,  Carney further discloses wherein the control circuit is configured to: detect a second cardiac event within the cardiac electrical signal following the first cardiac event (¶:[0038] the ICD is configured to detect tachyarrhythmia, 
and terminate the allowed transmission window in response to detecting the second cardiac event (¶:[0039] after delivery of a shock to terminate a tachyarrhythmia, this post-shock pacing therapy may be automatically delivered); 
the TCC transmitter is configured to: terminate one of the TCC beacon signal and the TCC data signal being transmitted at the termination of the allowed transmission window (¶:[0067] the processor generates an induction signal to terminate fibrillation).
Regarding claims 6 and 17 Carney in view of Robertson discloses the limitations of claims 5 and 16 respectively,  Carney further discloses wherein a therapy circuit configured to generate and deliver a cardiac electrical stimulation pulse (¶:[0004] the IMD is coupled to one or more of the electrodes used to sense electrical physiological signals and deliver electrical stimulation signal);
wherein the control circuit is configured to detect the second cardiac event in response to the generated electrical stimulation pulse (¶:[0033] post-shock pacing in response to a tachyarrhythmia detected by one or more IMDs).
Regarding claims 9 and 20 Carney in view of Robertson discloses the limitations of claims 1 and 12 respectively,  and Robertson teaches TCC wherein the TCC transmitter is further configured to: adjust at least one of a TCC beacon signal duration, an acknowledgment receiving period, and/or a beacon control interval based on a time of day (¶:[0036] recites, beacon wakeup module having wakeup functionality. Wakeup functionality generally comprises the functionality to operate in high power modes only during specific times).
Allowable Subject Matter
Claims 3, 7, 8, 10, 11, 14, 18, 19, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the most pertinent prior arts of record (US 2016/0213939 A1) by Carney et al.  discloses tissue conduction or trans body communication system and method wherein the transmission is carried by modulating a carrier signal to generate a beacon or wake up signal followed by a message or data signal, wherein the beacon signal and the data signal is generated by two different type of modulation techniques, specifically frequency shift keying and phase shift keying respectively.

They also do not teach, terminating the beacon signal with an end-of-beacon signature where the first frequency transmitted for a third number of cycles which is  different from the first number of cycles and/or the second frequency transmitted for a fourth number of cycles that is different from the second number of cycles.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792